364 S.W.3d 809 (2012)
John A. BETTS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 74011.
Missouri Court of Appeals, Western District.
April 24, 2012.
Ruth Sanders, Kansas City, MO, for Appellant.
Jennifer Wideman, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
John A. Betts appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).